PER CURIAM.
Epitomized Opinions
Published Only in Ohio Law Abstract
The Szabadsag Prinitng & Pub. Co. sued the Laws Construction Co. in the Municipal Court of Cleveland for $500 for advertising under a contract with the Laws Construction Company. The contract was made by the younger Laws. *473After the elder Laws wrote a letter to the plaintiff confirming the contract, but he later wrote complaining about the price. The latter complaint, however, was made after most of the work on the advertisement had been done. Judgment was rendered in favor of the plaintiff, whereupon defendant prosecuted error. In .sustaining thq judgment of the lower court, the Court of Appeals held:
Attorneys — A. A. Neiger, for Laws Co.; Mills. Knight & Miller, for Szabadzag Co.; all of Cleveland.
1. The evidence preponderated safely in favor of the Szabadzag Ptg. & Pub. Co. and, therefore, the judgment was not manifestly against the weight of the evidence.